DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed November 8, 2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103, with regard to the amended claimed language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young et al. (US 5,693,094).
The applicant argues that the Zickler et al. reference discloses surface roughness RA values that are not within a groove/on a groove surface, but rather on the ridge portions of the pattern. 
The newly applied primary reference of Young et al. discloses the grooves (29) with a nanostructure roughness on the surface of each groove (see Fig. 5) as shown in the rejection below. 
Therefore, the Zickler et al. reference is used to teach values for RA nanostructure roughness that are obvious to a person of ordinary skill in the art of intraocular lenses, as demonstrated in the rejection below.
This case has been reopened to reject claims 12-13, which was objected to in the office action dated 8/6/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 4-7, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 5,693,094) in view of Zickler et al. (US 2017/0189168).

Referring to claim 1, Young et al. discloses an intraocular lens comprising (Figs.1-6): an optic portion(19); and a haptic portion(15 and 17) extending from the optic portion, wherein a pattern having ridges and grooves is formed on at least one of the optic portion and the haptic portion(21 cell barrier portion), and each of the grooves(29) has a roughness(see Fig. 5), and wherein a structure formed on a surface of each of the groves provides the roughness and delays or inhibits migration of cells(col. 2 lines 65-col. 3 line 2, col. 3 lines5-10).
Young et al. lacks a detailed description of the surface of the groove having a nanostructure roughness and an average roughness Ra of 93nm to 256nm by the nanostructure.  
Zickler et al. discloses an IOL in the same field of endeavor an IOL that comprises textured surfaces (for example 128, 22) that include a  surface nanostructure roughness(paragraph 38 and 51) for the purpose of managing flare adhesion and cell migration(abstract). 
Zickler et al. discloses wherein the surface of the groove has an average roughness Ra of 93nm to 256nm (paragraph 51 discloses the roughness of the smooth ridges being less than about 200nm, and the other textured surface 228 can be greater than that of the smooth ridges). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the grooves of Jeon et al. to include a nanostructure roughness as taught in Zickler et al. in order to manage flare adhesion and cell migration.
Referring to claim 4, Young et al. discloses wherein the ridges, the grooves, or both of the ridges and grooves comprise at least one ridge and/or groove having a different width (see Figs. 3 and 5 for irregular grooves/ridges, col.2 lines 22-26).
Referring to claim 5, Young et al. discloses wherein the grooves are formed to have a width of 10 µm (col. 4 lines 57-61 discloses the width of groove being about 0.01mm, which is 10µm).
Referring to claim 6, Young et al. discloses wherein the ridges are formed to have a width of 5 µm (col. 5 lines 54-57 discloses the spacing between the grooves being 0.005mm or 0.5µm, the spacing between the grooves are ridges).
Referring to claim 7, Young et al. discloses wherein a ratio between a width of each ridge and a width of each groove is in the range of 1:2 to 1:8. [Young et al. teaches the width of the ridge and width of groove being between 0.005mm and 0.01 mm). Therefore if 5µm is used as the width of the ridge, and 10µm is used as the width of the groove, the ratio would then be 1:2 and thus fall in the claimed range].
Referring to claim 10, Young et al. discloses wherein the pattern is formed on at least one of the front and rear surfaces of at least one of the optic portion and the haptic portion (col. 2l ines20-22).
Referring to claim 12, as applied to claim 1 above, Young et al. discloses wherein each of the grooves comprises a boundary portion(inner perimeter of the groove; see annotation) configured to delay or inhibit migration of cells.
Referring to claim 13, as applied to claim 12 above, Young et al. discloses wherein the boundary portion comprises a plurality of cell migration paths formed within a width of the groove to change a migration speed of the cells(see boundary portion below that creates/forms a ‘path’ within the groove). 

    PNG
    media_image1.png
    402
    486
    media_image1.png
    Greyscale


Claim 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al.(US 5,693,094) in view of Zickler et al. (US 2017/0189168) as applied to claim 1 above, and further in view of Jeon et al. (US 2016/0095698). 

Referring to claim 8, as modified in claim 1 above, Modified Young et al. discloses wherein the pattern is formed over the optic portion and ridges are formed to have a width of 5µm, and the grooves being irregular (see Figs. 3 and 5 for irregular grooves/ridges, col.2 lines 22-26; col. 5 lines 54-57 discloses the spacing between the grooves being 0.005mm or 0.5µm, the spacing between the grooves are ridges).
Modified Young et al. lacks a detailed description of wherein the pattern is formed over the haptic portion, the ridges are formed to have a width of 5 µm and the grooves are formed to have 
Jeon et al. discloses an Intraocular lens in the same field of endeavor wherein a pattern is formed over both the haptic portion and the optic portion (paragraphs 16, and 51-52), the ridges are formed to have a width of 5µm(paragraph 45; discloses a range of 1 and 12µm) and the grooves are formed to have different widths (paragraph 48 discloses a range of widths in the range of 2 and 15µm) according to sections(the widths can be in the desired range, and thus fully capable of being different according to sections).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the width of a grooved formed on the haptic portion be greater than the width of a groove formed on the optic portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Referring to claim 9, Modified Young et al. discloses the pattern is formed over the front and rear surfaces of the optic, but lacks a detailed description of the pattern being formed over front and rear surfaces of the haptic portion. 
Jeon et al. discloses an IOL with a pattern having ridges and grooves that extend over the front and rear surfaces of the optic portion and front and rear surfaces of the haptic portion (paragraph 16, and 50-51) for the purpose of inhibiting the migration of epithelial cells. 
It would have been obvious to a person of ordinary skill in the art to modify the lens of modified Young et al. to include a pattern on the front and rear surfaces of the haptic as taught in Jeon et al. in order to further inhibit the migration of epithelial cells, it would have only taken routine skill in the art to extend the pattern to front and rear haptic surfaces. 
Referring to claim 11, as modified in claim 9 above, Jeon et al. discloses wherein the pattern is continuously formed over the front and rear surfaces via a side surface (paragraph 16 and 50-51).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose to render obvious the boundary portion obliquely extending inward from side walls of the groove. 
The prior art does not disclose or render obvious the boundary portion is formed to protrude upward from the bottom surface of the groove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774         

/THOMAS C BARRETT/MQAS, TC 3700